Case 1:20-cv-06129-WFK-RER Document 1 Filed 12/17/20 Page 1 of 7 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


JOHN DOE,

                             Plaintiff,
                                                          Civil Action No.:
                v.
                                                          NOTICE OF REMOVAL
WOODS SERVICES, INC. and CRESTWOOD
SERVICES, INC.,

                             Defendants.




          TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR

THE EASTERN DISTRICT OF NEW YORK:


          PLEASE TAKE NOTICE that Defendant WOODS SERVICES, INC., and as successor by

merger to former CRESTWOOD SERVICES, INC. (hereinafter “Defendant”), by and through its

undersigned counsel, hereby removes this action from the Supreme Court of the State of New

York, County of Kings, to the United States District Court for the Eastern District of New York,

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, and states pursuant to Rule 11 of the Federal

Rules of Civil Procedure the following grounds in support of removal of the above-captioned

matter:

          1.    Plaintiff John Doe (“Plaintiff”) commenced the above-captioned action in the

Supreme Court of the State of New York, County of Kings, by filing a Summons and Verified

Complaint with that Court on March 9, 2020. The Kings County Clerk received the Verified

Complaint for filing and assigned the action Index Number 505916/2020 (hereinafter referred to

as the “State Action”).




                                               1
                                                                                         6954163
Case 1:20-cv-06129-WFK-RER Document 1 Filed 12/17/20 Page 2 of 7 PageID #: 2



       2.      On or about October 29, 2020, Defendant received copies of the Summons and

Verified Complaint filed in the State Action by personal service. According to the Summons, the

basis of venue is Plaintiff’s residence in Kings County, New York. The Verified Complaint did

not explicitly specify the amount of monetary damages sought, and thus the case was not

immediately removable at that time. A true and correct copy of the Summons and Verified

Complaint in the State Action is annexed hereto as Exhibit “A”.

       3.      Defendant timely served its Verified Answer on November 27, 2020. A true and

correct copy of the Verified Answer in the State Action is annexed hereto as Exhibit “B”.

       4.      Before service of the Summons and Complaint was executed upon Defendant in

the State Action, on or about March 9, 2020, Plaintiff filed an Order to Show Cause with

Temporary Restraining Order pursuant to CPLR §6301 and N.Y. Civ. Rights 50-h and

Affirmation in Support of its application for an order directing Plaintiff to proceed and be referred

to in all papers by the pseudonym “John Doe”. Thereafter, on or about October 21, 2020,

Justice George J. Silver signed the Order to Show Cause with Temporary Restraining Order

directing argument to be heard on December 17, 2020. On or about November 24, 2020, the

parties stipulated to adjourn the pending Order to Show Cause until January 7, 2020 which was

also so-ordered by Justice Silver. On or about October 14, 2020, Justice George J. Silver

issued an order directing response papers to be filed under a Master Index No. To date,

opposition has not been filed. True and correct copies of the proposed Order to Show Cause,

Plaintiff’s Affirmation in Support, the executed Order to Show Cause, so-ordered Stipulation of

Adjournment, and Order relating to the filling of responsive papers in the State Action are

collectively annexed hereto as Exhibit “C”.

       5.       By Administrative Order #371, dated December 11, 2019 and entered on March

16, 2020, also before service of the Summons and Complaint was executed upon Defendant in

the State Action, Justice George J. Silver set forth various deadlines for all cases filed under the

Child Victims Act. By Administrative Order #40, dated February 4, 2020 and entered on March

                                                 2
                                                                                              6954163
Case 1:20-cv-06129-WFK-RER Document 1 Filed 12/17/20 Page 3 of 7 PageID #: 3



16, 2020, Justice Silver directed that a Case Management Order would be issued on such

cases. On February 24, 2020, Justice Silver issued Case Management Order No. 1, entered on

March 16, 2020, applicable to all cases filed under the Child Victims Act. On June 16, 2020,

Justice Silver issued Case Management Order No. 2, entered on June 18, 2020, applicable to

all cases filed under the Child Victims Act. On September 18, 2020, Justice Silver issued a

Confidentiality Order pursuant to Case Management Order No. 2 applicable to the pre-trial

phase of actions litigated under the Child Victims Act.        True and correct copies of Justice

Silver’s Administrative Order #371 Amended, Administrative Order #40, Case Management

Order No. 1, Case Management Order No. 2 and Confidentiality Order pursuant to Case

Management Order No. 2 are collectively annexed hereto as Exhibit “D”.

       6.      Contemporaneously with the service of its Verified Answer, on November 27,

2020, Defendant also served Plaintiff with a Demand Pursuant to CPLR 3017(c) requesting a

supplemental demand for relief setting forth the total damages to which Plaintiff deems himself

entitled by reason of the claims set forth in this action. A true and correct copy of the Demand

Pursuant to CPLR 3017(c) is annexed hereto as Exhibit “E”. Defendant likewise served Plaintiff

with a Notice to Admit requesting Plaintiff to admit or deny that the amount in controversy was

under $75,000.000. A true and correct copy of the Notice to Admit is annexed hereto as Exhibit

“F”. True and correct copies of all initial demands for discovery served by this Defendant,

including Notices for Discovery and Inspection, Combined Demands, Demand for Bill of

Particulars, are annexed hereto collectively as Exhibit “G”.

       7.      On December 16, 2020, Plaintiff served a Response to Demand for Damages,

setting forth, for the first time, the total damages to which Plaintiff deems himself entitled by

reason of the claims asserted in this action in the amount of TWENTY MILLION ($20,000,000)

DOLLARS for each cause of action. A true and correct copy of the Response to Demand for

Damages is annexed hereto as Exhibit “H”. On December 16, 2020, Plaintiff also denied in his

Response to the Notice of Admit that the controversy was under $75,000.00. Consequently,

                                                 3
                                                                                           6954163
Case 1:20-cv-06129-WFK-RER Document 1 Filed 12/17/20 Page 4 of 7 PageID #: 4



this case is now immediately removable. A true and correct copy of the Response to Notice to

Admit (redacted as to the identity of Plaintiff) is annexed hereto as Exhibit “I”.

        8.     The Summons, Verified Complaint, Verified Answer, Order to Show Cause,

Justice Silver’s Administrative Order #371 Amended, Administrative Order #40, Case

Management Order No. 1, Case Management Order No. 2, Confidentiality Order, Notice to

Admit and Response, and Demand for Damages and Response constitute all of the process,

pleadings and orders that have been served upon Defendant in the State Action to date. No

further proceedings have been held in the State Action.

        9.     The State Action is being removed to this Court pursuant to 28 U.S.C. § 1332.

Specifically, Plaintiff, a resident of Kings County, New York, alleges that he was sexually

abused by Defendant’s former employees, McCall and Riley. Defendant is a non-membership

Pennsylvania non-profit corporation. See Exhibit “A”. Service was executed upon Defendant via

personal service in Pennsylvania. Plaintiff seeks monetary relief in the sum of $20,000,000.00

for each of the six causes of action. See Exhibit “H”. Therefore, since diversity of citizenship

exists amongst the parties and the amount in controversy exceeds $75,000.00, see Exhibit “I”,

Defendant may remove the State Action pursuant to the provisions of 28 U.S.C. §§ 1441(b) and

1446.

        10.    This Notice of Removal is being filed with this Court within thirty (30) days after

Defendant's receipt of Plaintiff’s Response to Demand for Damages and Response to Notice to

Admit, which set forth that the amount in controversy is over $75,000.00, and thereby show that

the case is now immediately removable.          This Notice of Removal is also filed before any

proceedings have been conducted in the Supreme Court of the State of New York, County of

Kings, and well within one year of the filing date of the State Action. Thus, the Notice of

Removal is timely and proper pursuant to 28 U.S.C. §1446(b).

        11.    As required by 28 U.S.C. §1446(d), concurrent with this filing, Defendant is filing

a true and correct copy of this Notice of Removal with the Supreme Court, County of Kings. A

                                                  4
                                                                                           6954163
Case 1:20-cv-06129-WFK-RER Document 1 Filed 12/17/20 Page 5 of 7 PageID #: 5



true and correct copy of the Notice of Filing of Notice of Removal is annexed hereto as Exhibit

“J”. Defendant is also providing notice to Plaintiff of the filing of this Notice of Removal pursuant

to 28 U.S.C. § 1446(d).

         12.   This Notice of Removal is being filed in the United States District Court for the

Eastern District of New York the District Court of the United States within which the State Action

is pending as required by 28 U.S.C. §§ 1441(a) and 1446(a).

         13.   Accordingly, Defendant has satisfied all procedural requirements governing

removal pursuant to 28 U.S.C. §§ 1441 and 1446, the Federal Rules of Civil Procedure, and the

Local Rules of this Court.

         14.   By filing this Notice of Removal, Defendant does not waive any defenses that

may be available to it, including but not limited to, lack of personal jurisdiction and improper

venue.

                                          THE PARTIES

         15.   According to the Verified Complaint, Plaintiff is a resident of the State of New

York, County of Kings.       See Exhibit “A”.   Defendant WOODS SERVICES, INC. is a non-

membership Pennsylvania non-profit corporation duly organized and existing under the laws of

the Commonwealth of Pennsylvania, doing business at 40 Martin Gross Drive Langhorne PA,

19047. See Exhibit “B”, p. 2. CRESTWOOD SERVICES, INC. was, and no longer is, a non-

membership Pennsylvania nonprofit corporation duly organized and existing under the laws of the

Commonwealth of Pennsylvania doing business at 40 Martin Gross Drive Langhorne PA, 19047,

See Exhibit “B”, p. 7. Defendant WOODS SERVICES, INC. operates residential care treatment

facilities and schools and provided services to the Plaintiff. See Exhibit “B”, pp. 4, 14. The

former CRESTWOOD SERVICES, INC. operated a behavioral health residential program, and

WOODS SERVICES, INC. is the successor by merger to the former CRESTWOOD SERVICES,

INC. See Exhibit “B”, p. 3. Non-party Riley was employed by Defendant WOODS SERVICES,

INC. and/or the former CRESTWOOD SERVICES, INC. as a counselor. See Exhibit “B”, p. 8.

                                                 5
                                                                                              6954163
Case 1:20-cv-06129-WFK-RER Document 1 Filed 12/17/20 Page 6 of 7 PageID #: 6



Non-party McCall was employed by the former CRESTWOOD SERVICES, INC. as a counselor.

See Exhibit “B”, p. 9.

                                  THE STATE COURT ACTION

       16.     Plaintiff’s claims against Defendant include negligence, negligent hiring retention

and supervision, and negligent infliction of emotional distress for allegations that he was

sexually abused by counselors McCall and Riley, non-parties employed by Defendant, a non-

membership Pennsylvania nonprofit corporation.          See Exhibit “A”.    Plaintiff alleges that the

matter in controversy far exceeds the sum or value of $75,000.00 and seeks entitlement to

$20,000,000.00 for each of the six causes of action. See Exhibit “H”; Exhibit “I”.

                           THE COURT’S REMOVAL JURISDICTION

       17.     28 U.S.C. § 1332 provides the basis for this Court’s removal jurisdiction over the

State Action. Section 1332 (a) provides, in pertinent part:

               The district courts shall have original jurisdiction of all civil actions
               where the matter in controversy exceeds the sum or value of
               $75,000, exclusive of interest and costs, and is between—

               (1) citizens of different States …

See 28 U.S.C. § 1332(a). Further, 28 U.S.C. § 1332 (c) (1) provides, in pertinent part:


               a corporation shall be deemed to be a citizen of every State and
               foreign state by which it has been incorporated and of the State or
               foreign state where it has its principal place of business, except
               that in any direct action against the insurer of a policy or contract
               of liability insurance, whether incorporated or unincorporated, to
               which action the insured is not joined as a party-defendant . . .


See 28 U.S.C. § 1332(c). The State Action is within the original jurisdiction of this Court based

upon diversity of citizenship of the parties and amount in controversy pursuant to 28 U.S.C. §

1332. Pursuant to 28 U.S.C. §1441, the State Action “may be removed by the defendant or the

defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.” See 28 U.S.C. § 1441.


                                                    6
                                                                                               6954163
Case 1:20-cv-06129-WFK-RER Document 1 Filed 12/17/20 Page 7 of 7 PageID #: 7



       18.    Defendant submits this Notice of Removal without waiving any defenses to the

claims asserted by Plaintiff or conceding that Plaintiff has established jurisdiction over the

Defendant, or has pled any claims upon which relief may be granted.

       19.    This Notice of Removal is signed pursuant to Fed. R. Civ. Pr. 11. See 28 U.S.C.

§ 1446(a).

       WHEREFORE, Defendant respectfully requests the removal of the State Action from the

Supreme Court, County of Kings, to this Court.


Dated: Valhalla, New York
       December 17, 2020

                                           Respectfully submitted,

                                           KAUFMAN BORGEEST & RYAN LLP


                                           __________________________________
                                           By:     David Bloom, Esq. (DB1918)
                                           Attorneys for Defendant
                                           WOODS SERVICES, INC., and as successor by
                                           merger to former CRESTWOOD SERVICES, INC.
                                           200 Summit Lake Drive
                                           Valhalla, NY 10595
                                           Tel.: (914) 449-1000
                                           E-mail: dbloom@kbrlaw.com




                                                 7
                                                                                       6954163
